DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 5-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (FR 2889258) in view of Noguchi (US 2018/0073478).
Regarding claim 1, Krebs discloses a fuel injection valve comprising: 
a nozzle body (12) having an injection hole (28) configured to inject fuel (Lines 110-114) and a fuel passage (13) connecting to the injection hole (28) (Lines 110-114); and a needle (20) configured to open and close the fuel passage to switch between fuel injection from the injection hole and stopping the fuel injection (Lines 90-92), wherein an injection hole axis (B) extends along a center of the injection hole (Figure 3), an injection hole perpendicular cross section is a cross section of the injection hole perpendicular to the injection hole axis, the injection hole perpendicular cross section has a flat shape (The injection hole perpendicular cross section is a circle), the inlet is formed in a curved surface (Figure 3), and the outlet is formed in a flat surface (Figure 3), but fails to disclose the injection hole perpendicular cross section having an area gradually expanding from an inlet of the injection hole to an outlet of the injection hole while maintaining a similar shape.
As agreed during the interview, limitations drawn to maintaining a similar shape will be interpreted to reference a ratio between the long axis and short axis of the elliptical cross-section being maintained during expansion of the elliptical holes. Noguchi discloses the general condition of optimizing the expansion of the long axis and short axis of a gradually expanding elliptical hole, in order to provide for an optimal spread of fuel, and therefore generation of microparticles (Paragraph 52, lines 27-31 and Paragraph 53). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krebs with the disclosures of Noguchi, providing the injection hole (Krebs, 28) to include a perpendicular cross section has an area that gradually expands from an inlet of the injection hole to an outlet of the injection hole while maintaining a similar shape, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Noguchi to provide the injection holes of Krebs modified to include a perpendicular cross section has an area that gradually expands from an inlet of the injection hole to an outlet of the injection hole while maintaining a similar shape, in order to provide for an optimal spread, and therefore generation of microparticles, as disclosed by Noguchi (Paragraph 52, lines 27-31 and Paragraph 53).
Regarding claim 3, Krebs discloses a fuel injection valve comprising:
a nozzle body (12) having an injection hole (28) configured to inject fuel (Lines 110-114) and a fuel passage (13) connecting to the injection hole (28) (Lines 110-114); and 
a needle (20) configured to open and close the fuel passage to switch between fuel injection from the injection hole and stop of the fuel injection (Lines 90-92), wherein an injection hole axis (B) is an imaginary line extending along a center of the injection hole (Figure 3), 
an injection hole perpendicular cross section is a cross section of the injection hole perpendicular to the injection hole axis, 
the injection hole perpendicular cross section has a flat shape (The injection hole perpendicular cross section is a circle), the inlet is formed in a curved surface (Figure 3), and the outlet is formed in a flat surface (Figure 3), but fails to disclose the injection hole perpendicular cross section has a shape in which an area gradually expands from an inlet of the injection hole to an outlet of the injection hole while maintaining an elliptical shape having a short axis and a long axis, the injection hole has a shape in which a ratio of a length of the short axis to a length of the long axis is constant from the inlet to the outlet.
Noguchi discloses the general condition of optimizing the expansion of the long axis and short axis of a gradually expanding elliptical hole, in order to provide for an optimal spread of fuel, and therefore generation of microparticles (Paragraph 52, lines 27-31 and Paragraph 53). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krebs with the disclosures of Noguchi, providing the injection hole (Krebs, 28) to include a perpendicular cross section has a shape in which an area gradually expands from an inlet of the injection hole to an outlet of the injection hole while maintaining an elliptical shape having a short axis and a long axis, the injection hole has a shape in which a ratio of a length of the short axis to a length of the long axis is constant from the inlet to the outlet, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Noguchi to provide the injection holes of Krebs modified to include the hole wherein the perpendicular cross section has a shape in which an area gradually expands from an inlet of the injection hole to an outlet of the injection hole while maintaining an elliptical shape having a short axis and a long axis, the injection hole has a shape in which a ratio of a length of the short axis to a length of the long axis is constant from the inlet to the outlet, in order to provide for an optimal spread, and therefore generation of microparticles, as disclosed by Noguchi (Paragraph 52, lines 27-31 and Paragraph 53).
Regarding claim 5, modified Krebs discloses the fuel injection valve according to claim 1, wherein the injection hole (28) includes a plurality of the injection holes formed in the nozzle body (Figure 3), the plurality of injection holes have inlets, respectively, arranged around a center line of the nozzle body (Figure 6), and the fuel passage (13) includes:
an annular passage that has an annular form (Figure 1) and extends around the center line to conduct fuel in a direction in which the center line extends (Figure 1) and a distribution passage (18) configured to collect the fuel that has passed through the annular passage and to distribute the fuel to the inlets (Lines 126-129).
Regarding claim 6, modified Krebs discloses the fuel injection valve according to claim 5, but fails to disclose a valve wherein the injection hole perpendicular cross section is a combination of two semi-ellipses that are different in length of a long axis while sharing the short axis throughout from the inlet to the outlet, the two semi-ellipses include an inner semi-ellipse, which is a semi-ellipse closer to the center line, and an outer semi-ellipse, which is a semi-ellipse on an other side, and the injection hole has a shape in which the long axis of the outer semi-ellipse is longer than the long axis of the inner semi-ellipse.
Noguchi Embodiment 6 (Figure 15D) discloses a configuration wherein an injection hole perpendicular cross section is a combination of two semi-ellipses that are different in length of a long axis while sharing the short axis throughout from the inlet to the outlet (Figure15A, the short axis of the ellipse is maintained, while the left semi-ellipse is longer than the right semi-ellipse).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krebs with the disclosures of Noguichi, providing a configuration wherein an injection hole perpendicular cross section is a combination of two semi-ellipses that are different in length of a long axis while sharing the short axis throughout from the inlet to the outlet (Noguchi, Figure15A, the short axis of the ellipse is maintained, while the left semi-ellipse is longer than the right semi-ellipse), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results including supply of an expanding fluid flow in a system where the orientation of the supply opening is not a critical element.
Noguchi Modification 2 of Sixth Embodiment (Figure 15E) discloses arranging the long and short portions of an ellipse at varying angles. Rearranging the angular orientation of these portions provides for a configuration wherein the two semi-ellipses include an inner semi-ellipse, which is a semi-ellipse closer to the center line, and an outer semi-ellipse, which is a semi-ellipse on an other side, and the injection hole has a shape in which the long axis of the outer semi-ellipse is longer than the long axis of the inner semi-ellipse
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, providing the injector to include the two semi-ellipses include an inner semi-ellipse, which is a semi-ellipse closer to the center line, and an outer semi-ellipse, which is a semi-ellipse on an other side, and the injection hole has a shape in which the long axis of the outer semi-ellipse is longer than the long axis of the inner semi-ellipse, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.	
Regarding claim 7, modified Krebs discloses the fuel injection valve according to claim 5, wherein the injection hole perpendicular cross section has a shape in which an area gradually expands from the inlet to the outlet, while maintaining an elliptical shape having a short axis and a long axis (Noguchi, Figure 14A and Paragraph 90),
an injection hole longitudinal cross section is a cross section of the injection hole including the injection hole axis, a short axis plane is of the injection hole longitudinal cross section and is a plane including the short axis, a long axis plane is of the injection hole longitudinal cross section and is a plane including the long axis, a wall surface of the injection hole in the long axis plane includes an inner wall surface that is a wall surface closer to the center line, a wall surface of the injection hole in the long axis plane includes an outer wall surface that is a wall surface farther from the center line (Figure 14D, the upper portion of the inner wall is closer to the center line than the lower portion of the inner wall), and an inner taper angle, which is an angle between the inner wall surface and the injection hole axis, is smaller than an outer taper angle, which is an angle between the outer wall surface and the injection hole axis (Because the inner wall is closer to the center axis than the outer wall, the angle between the center axis and inner wall is smaller than the angle between the center axis and outer wall).
Regarding claim 8, modified Krebs discloses the fuel injection valve according to claim 1, wherein inlets of the plurality of injection holes are arranged in a concentric form around a center line of the nozzle body (Figure 6).
Regarding claim 9, modified Krebs discloses the fuel injection valve according to claim 1, wherein the nozzle body has an injection portion (18) that has a hollow hemispherical shape (Figure 3), the injection portion has an inner surface (25) having the curved surface defining the inlet (Figure 3), the nozzle body has an outer surface (Figure 3), but fails to disclose the outer surface having a recess recessed toward the inlet, and the recess has the flat surface defining the outlet.
Noguchi discloses a nozzle body with an outer surface (8) having a recess (22) recessed toward an inlet (exit of 6), the recess having a flat surface defining its outlet (Figure 14A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krebs with the disclosures of Noguchi, providing the outer surface to include a recess (Noguchi, 22) recessed toward the inlet (Noguchi, exit of 6), the recess having a flat surface defining the outlet (Noguchi, Figure 14A), as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, including injection of fluid at a desired rate, or a desired character, in a system where the specific structure of the hole is not a critical element.
Regarding claim 10, modified Krebs discloses the fuel injection valve according to claim 1, wherein a first intersection distance is a distance from a point, at which inner wall surfaces of the injection hole appearing in a short axis cross section are extended and intersect to each other, to the injection hole perpendicular cross section in the outlet (Noguchi, distance between 72a and the outlet), a second intersection distance is a distance from a point, at which inner wall surfaces of the injection hole appearing in a long axis cross section are extended and intersect to each other, to the injection hole perpendicular cross section in the outlet (Noguchi, the distance between 73b and the outlet(, and the first intersection distance and the second intersection distance are equal to each other (Figure 14D, the height of distance between the intersection of the short axis and the long axis to the outlet cross-section is the same).
Regarding claim 11, modified Krebs discloses the fuel injection valve according to claim 10, wherein the flat shape is formed of elliptical arcs (Figure 14A).
Regarding claim 12, modified Krebs discloses the fuel injection valve according to claim 3, wherein a first intersection distance is a distance from a point, at which inner wall surfaces of the injection hole appearing in a short axis cross section are extended and intersect to each other, to the injection hole perpendicular cross section in the outlet (Noguchi, distance between 72a and the outlet), a second intersection distance is a distance from a point, at which inner wall surfaces of the injection hole appearing in a long axis cross section are extended and intersect to each other, to the injection hole perpendicular cross section in the outlet (Noguchi, the distance between 73b and the outlet(, and the first intersection distance and the second intersection distance are equal to each other (Figure 14D, the height of distance between the intersection of the short axis and the long axis to the outlet cross-section is the same).
Regarding claim 13, modified Krebs discloses the fuel injection valve according to claim 12, wherein the flat shape is formed of elliptical arcs (Figure 14A).
Regarding claim 14, modified Krebs discloses the fuel injection valve according to claim 1, wherein the injection hole perpendicular cross section has the flat shape at any position in a direction of the injection hole axis (Figure 14A).
Regarding claim 15, modified Krebs discloses the fuel injection valve according to claim 1, wherein the similar shape has a first axis and a second axis, and a ratio of length of the short axis to length of the long axis is constant at any position in a direction of the injection hole axis (See above claim 1; The modified configurations provides for a device wherein a ratio of length of the short axis to length of the long axis is constant at any position in a direction of the injection hole axis).
Regarding claim 16, modified Krebs discloses the fuel injection valve according to claim 1, wherein the similar shape has a first axis and a second axis, and a ratio of length of the short axis to length of the long axis remains unchanged from the inlet to the outlet (See above claim 1; The modified configurations provides for a device wherein a ratio of length of the short axis to length of the long axis remains unchanged from the inlet to the outlet).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (FR 2889258) in view of Noguchi (US 2018/0073478) and Kato (WO2016163086).
Regarding claim 2, modified Krebs discloses the fuel injection valve according to claim 1, wherein an injection hole longitudinal cross section is a cross section of the injection hole including the injection hole axis, and the injection hole longitudinal cross section has a tapered shape (Noguchi, Figure 14A), but fails to disclose the configuration including an inner wall surface of the injection hole linearly expands from the inlet to the outlet.
Kato discloses a device wherein a linear expansion (Figure 16) is used as an alternative to an expansion with a radial transition (Figure 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krebs in view of Noguchi with the disclosures of Kato, providing the device of Krebs to include a linear expansion, as the configurations were known alternatives before the effective filing date of the claimed invention and the modification would have yielded predictable results, including provision of a spreading flow for discharge.
Regarding claim 4, modified Krebs discloses the fuel injection valve according to claim 3, wherein an injection hole longitudinal cross section is a cross section of the injection hole including the injection hole axis, a short axis plane is of the injection hole longitudinal cross section and is a plane including the short axis, a long axis plane is of the injection hole longitudinal cross section and is a plane including the long axis, the injection hole longitudinal cross section has a tapered shape in which an inner wall surface of the injection hole linearly expands from the inlet to the outlet (Noguchi, Figures 14A-14C), and
a ratio of a short axis taper angle, which is a taper angle of the tapered shape of the short axis plane, to a long axis taper angle, which is a taper angle of the tapered shape of the long axis plane, is same as the ratio of the length of the short axis to the length of the long axis (As modified, the ratio of the short axis to the long axis remains consistent; As such the ratio of the relative angles will remain the same, as the expansion of each of the axes will be at the same rate).
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
As to Applicant’s position that the specification makes clear the term similar, Examiner disagrees. The term similar means “resembling without being identical.” This may encompass shape, size and other features. Applicant laid out two aspects of interpretation of this limitation. The first interpretation included maintain a similarity in shape (Page 5, lines 1-20). Applicant also laid out interpreting similarity in dimension (Page 5, line 21-32). Examiner interpreted the limitation broadly, under the first interpretation. When broadly interpreted, the limitation is indefinite, as it is unclear what level of accuracy is necessary for a shape to be similar. As such, this limitation was rejected under 35 U.S.C. 112(b) for indefiniteness. Applicant stated during the interview the intent to have the limitation narrowly interpreted to encompass the L/d ratio not changing. This interpretation was applied to this office action. 
The remaining rejections and objections are withdrawn.
Applicant’s arguments with respect to claim(s) 1-9 rejected under Kaneta have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752